Case 3:19-cV-00098 Document 1-3 Filed on 03/08/19 in TXSD Page 1 of 29

QUICK SERV|CE PROS
4325 TULSA

HOUSTON, TEXAS 77092
71 3-259-5540

DATE: JANUARY 28, 2019
TO: EVANSTON lNS. COMPANY

10 PARKWAY NORTH
DEERF|ELD, lL 60015

Please find enclosed attached C|TAT|ON executed by CERT|F|ED MA|L
CERT|F|ED MA|L REC EIPT # 7017 2620 0000 9940 9853

Tim Mu||inax,
Process Server #9993

" Case 3:19-cV-00098 Document 1-3 Filed on 03/08/19 in TXSD Page 2 of 29
CITATION
nocKsT No. cv~ooazqv§

County Court at Law No. 2
Ronald Mason
vs.

Evanston Insnrance Company
THE STATE OF TEXAS

COUNTY OF GALVESTON

TO: Evanston Insurance Company - is an individual who may be served at:

10 Parkway North
Deerfield IL 60015

GREETING:

You have been sued. You may employ an attorney. If you or your attorney do not file a
written answer' with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after the date you were served this citation and
petition, a default judgment may be taken against you. Said written answer may be filed by
mailing same to: Galveston County Clerk's Office, 600 59th Street, Suite 2001, Galveston, Texas
77551~4180. The case is presently before Honorable Barbara E. Roberts, County Court at Law No.
2 of Galveston County, at the Galveston County Justice Center in Galveston, Texas.

SAID PLAINTIFF'S ORIGINAL PETITION WAS FILED ON DECEMBER 11, 2013, Under DOCKET NO. CV-
0082475, with the style of the cause being: Ronald Mason vs. Evanston Insurance Company.
The name and address of the plaintiff or the attorney of record is: Eric B. Dick, 3701
Brookwoods Drive Houston TX 77092. A copy of Plaintiff‘s Original Petition together with case
information statement accompany this citation and are made a part hereof.

If this citation is not served, it shall be returned unserved.

ISSUED UNDER MY HAND AND SEAb OF OFFICE, at Galveston, Texas, on this, the 20th day of
December, 2018.

Dwight D. Sullivan, Galveston County Clerk
County Court at Law No. 2
Galveston County, Texas

BY /s/ Del)erarqwe/g Deputy

Debra Marquez

 

 

OFFICBR'S OR AUTHORIZED PERSON'S RETURN
Came to hand on the day of . 20 at o'clock __.M., and executed in
County, Texas by_HeIivering to each-of the with named person a true copy of
this Citation, with the date of delivery endorsed thereon, together with the accompanying true
and correct copy of the Plaintiff's Original Petition, at the following times and places,
to-wit:

 

 

 

 

 

 

 

 

 

 

Name- Date Time Place
FEES - Serving Name of 05 icer or Authorized Person
AMOUNT $ County, Texas
By Deputy

 

huthorized Person's Verification:
On this day personally appeared , known to me to be the
person whose signature appears on the foregoing return. After being duly sworn by me, he/she

stated that this citation was executed by him{her in the exact manner recited on the return.
Sworn to and subscribed before me on this, the day of , .

Notary‘s Name Printed:

 

 

Notary Publlc _ _ _
ln and For the State of Texas Commisslon Expires:

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 3 of 29 med

12!11{2018 3202 PM

CV-0082475 Dwight D. Su|livan
' ___________,__,_- Counly C|erk
Ga|veslon Counly, Texas

NO

R()NALD MASON, § IN TI-IE COUNTY CIVIL COURT
§
P!afmij` §
§
v. § AT LAW NUMBER
EVANSTON lNSURANCE § Ga|veston County - County Courl at Law No. 2
COMPANY, §
quendam § GALVESTON COUNTY, TEXAS

PLAINTIFF'S ORIGINAL PETITION

TO Tl-IE HONORABLE .IUDGE OF SA!D COURT:

COMES NOW, RONALD MASON (herein “Plaintifi"), who files this, its Original Pctilion, against
EVANSTON INSURANCE COM PANY (liercin “Defendam") and for cause of action would respectfully show
the court as follows:

l.

Pre|iminarv !l_iformgtion and Del'lnitions

l. lnsured: RONALD MASON (hcrcin "Plaintif`l°‘)
Po|icy Number: lCY1285 (hcrcin “Policy")
C|aim Number: P044446 (hcrein “Claim” or "Claim Number")
Da!e of Loss: 411 31'201 8 (hercin “Date o[` L.oss")
insured Propcrty: 101 N. LOUISE STREE'I`, ATLANTA. TX 7555|

(hcrein “Property" or "`Insured Property"’)
Insurcr: EVANSTON INSU RANCE COM PANY
(hcrein "Dei`endant”)
Defendam’s home office or principal place of business is:

10 PARKWAY NORTH, DEERFIELD, IL 60015

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 4 of 29

Il.
Disco\'cry Control Plan

Plainlif`f` intends for discovery to bc conducted under Level l of Ru|e 190 of the Texas Rules of` Civil
Proccdure.

III.

Muest for Expcdited Trial Date

Plainlit"l` requests that the set the case for a trial dale that is within 90 days after thc discovery period in
Rulc l90.2(b)(l) ends.

IV.

Par_fie$

Plaintifl` is an individual who resides in Texas.
Dcl`endant is a “Foreign" company registered to engage in the business of` insurance in the Slatc cf`Tcxas.
This Dcl`endanl may be served with process by in person or certified mail, return receipt rcqucstcd, by
scrving: ( l) the president an active vice president secretary, or attomcy in i`act al the home office or
principal place of business of the company; or (2) leaving a copy of the process al lhe home office or
principal business office of` the company during regular business hours.

V.

.lurisdiction

Thc court has jurisdiction over the cause of action because the amount in controversy is within the
jurisdictional limits of the court and Plaintifl` seeks monetary relief less than 3100,000 or less, including
damages or any kind, penalties, cosls, expenses pre-judgment interesl, and atlorney fees. Spcciiically.
Plainlil'l` seeks damages less than S?5,000.00 and will not accept any more than $?5_.000.00 al this timc.
Thc Courl hasjurisdiction over Defendant because Del`cndanl engages in the business ol` insurance in lhe
Stalc of Texas and the cause of` action arises out ol` Defcndant's business activities in the Siatc ol` Tcxas.

Vl.

Venuc

10.

ll.

12.

13.

l4.

18.

20.

Case 3:19-cV-00098 Document 1-3 Filed on 03/08/19 in TXSD Page 5 of 29

Venue is proper in GALVESTON County, 'l`exas because thc insured property is situated in
GALVF.STON County. Texas andl’or the contract was signed in GALVESTON County. '|`exas. TEX.
CIV. PRAC. & REM. CODE. § 15.032

Vll.

w
Plaintift` was the owner ofthe Po|icy issued by Defcndant.
Plaintiff owns the insured property.
Defendant sold the poliey_. insuring the property that is the subject ofthis lawsuit to Plaintiff`.
The Plaintif`f suffered a significant loss with respect to the property at issue and may have suffered
additional living expenses
Plaintil`f submitted its claim to Defendant with a Date of Loss for damage to the dwelling and contents of
the home.

Defcndant assigned a Claim Number to Plaintiff`s claim.

. Del`endanl failed to properly adjust the claim and summarily improperly paid the Clairu with obvious

knowledge and evidence of serious cosmetic and structural damage

. Defendant improperly paid Plaintiffs claim for replacement of the property, even though the policy

provided coverage for losses such as those suffered by Plaintiff.

. Thc person hired by Del`endant to prepare an estimate on Plaintiff`s property appeared to be an advocate

for Defendant as hefshe advocated for a minimal sum of damages Plaintil`f sustained_
Furthermore, the adjuster hired by Defendant was improperly trained, had inadequate knowledge of the
type and scope of loss, have very little or no hands on experience with construction, and was not qualified

to prepare the underlying estimate for damages Plaintiff` suffered.

. As Defendant briefly inspected Plaintiff`s hornc, it created a scope of damages that was significantly less

than the amount of damages Plaintif`f` suffercd.

Defendant has created this environment of hiring poorly trained adjusters so as to create estimates that are

substantially less than what its insured’s have actually suffercd.

21.

24.

25.

26.

2?.

28.

29.

30.

31.

32.

33.

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 6 of 29

'I`hcrefore Del`endant failed to properly adjust beth claims and summarily improperly paid the claims with
obvious knowledge and evidence of serious cosmetic and structural damage - hoping that Plaintif f would

lack the knowledge of the amount of damage she actually suffered

. As Plaintil`fstrongly disagrees with the lowbal| scope ofloss that Defendant`s advocate prcpared, Plaintiff

has invoked appraisal.

. All conditions precedent upon the policy had been carried out and accomplished by Plaintiff`.

From and after the time Plaintiffs claims were presented to Dcfendant, the liability of Defendant to pay the
Ftlll claims in accordance with the terms ofthe policy'was reasonably clear.

|-lowever_. Defendant has refused to pay Plaintiff in full1 despite there being no basis whatsoever on which
a reasonable insurance company would have relied on to deny the full payment

As a result of Dcfendant‘s acts and omissions, P|aintiff was forced to retain the attorney who is
representing Plaintiff in this cause of action.

Plaintiffs experience is not an isolated case,

'I`he acts and omissions Defendant committed in this case, or similar acts and omission. occur with such
frequency that they constitute a general business practice of Defendant with regard to handling these types
ofelaims.

Def`endant's entire process is unfairly designed to reach favorable outcomes for the company at the
expense of the policyholders

Plaintiff anticipates that Defendant has and will continue to manipulate the claims process and appraisal
process in an effort to underpay or deny the claim.

Furtherrnore, Plaintiff anticipates that Defendant has or will require additional steps in claiming policy
benefits to which do not exist in the policy.

For example, Def`endant routinely requires that Plaintiff prove that a dispute exists as to the claimed
benefits - even though Plaintiff has sent demand letters. invoked appraisal, and filed this lawsuit to force
the appraisal process.

Plaintif f anticipates that Defendant will require or attempt to require that Plaintiff sign a unilateral release

34.

36.

3'i'.

38.

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 7 of 29

ofclaims against Defendant in order for Defendant to pay any appraisal award when the policy for
insurance benefits doesn’t require that.
Spccifically, Plaintiff anticipates that Defendant will require a unilateral release of claims against

Defendant before issuing payment as a result of the appraisal process.

. This behavior is strictly forbidden under Texas Insurance Code 541.060.

The above actions from Defendant show that it has no intent preform on the contract when performance is
due - namely. to pay policy benefits after an insured has suffered a covered loss.
This lawsuit is not about the manion of loss. lndeed. it is about Defendant’s refusal to participate in the
appraisal process and the actual damages Plaintiff suffered in forcing Defendant to participate in the
appraisal process
Plaintiffreserves all rights to invoke appraisal under the terms of insurance and is filing this lawsuit to
enforce its rights of appraisal.
Vlll.
Causcs of Aetion:
win
Breach of Contract1
Plaintiff and De fendant have entered into a contract for insurance benefits
Onc ofthc conditions in the policy is appraisal.
Plaintif` f has timely invoked appraisal yet Defendant refuses to participate
After numerous dcmands. Defendant has forced Plaintiff to file a lawsuit to make Defendant
participate in appraisal.
Plaintil`f seeks an order forcing Defendant to participate in appraisal.
Plaintiff seeks the actual damages she!he has suffered in forcing Defendant to participate in
appraisal.
The purpose of appraisal is to determine the amount of an insured loss. Appraisal is a remedy

available under the applicable policy to determine the amount of loss when the parties disagree

ll.

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 8 of 29

Plaintiff has invoked the appraisal clause of the policy. Plaintiff seeks Defendant to abide by its
own policy provision and asks the Court to order the parties to participate in appraisal.
Appraisal Dcmand
As set forth above. Plaintil`fand Defendant do not agree on the amount of Plaintiff`s losses Thcrefore.
Plaintiff has sent notice to Defendant that Plaintiff named its appraiser and invoked the Policy`s appraisal
clause referenced above.
Onee invoked Appraisa| is Mandatory and Enforeeable

Texas courts specifically enforce the appraisal clause in property insurance policies and this Court has the
authority to order the parties to participate in compliance with this policy condition. S!ate Farm v.
Jo)'m.rmt. 290 S.W.3d 886 (Tex, 2009]; fn re Affsmt€ Coum'y Mirt. hi.s. Co., 85 S.W-3d 193. l96 (Tex.
2002). Sincc 1888, when the 'l`exas Suprelne Court decided Scom'sh Union & Nan'onal lus. Co. v. Ct'ancy,
Texas courts have regularly and consistently enforced appraisal clauses by ordering the parties to comply.

See Cfrmcy, 8 S.W. 63 (Tex. 1888); fn re At'f.v!nte. 85 S.W.Sd at 196.

. Texas has consistently recognized appraisal awards as binding and cnfon:eable, and courts indulge every

reasonable presumption to sustain them. See, e.g., Frrmco v. S!awmi°c Mut. Fi`re ln.s. Ass ‘u, l54 S.W.3d
7?7, ?86('1`cx. App.--l-Iouston [141h Dist.] 2004, no pct.).

Oncc invoked._ appraisal is mandatory

A party who refuses to engage in the process is subject tojudicial compulsion Becausc the amount of loss
must be determined in every property damage case, “appraisals should generally go forward without
preemptive intervention by the courts." Jo}mson. 290 S.W.3d at 894. 'f-`hereforc_. a court faced with a
motion to compel appraisal lacks atty discretion to deny it. assuming thc. party has timely invoked the
process and otherwise complied with the policy. fn re A!f.s'ra!e Coimty Mur. fns. Co., 85 S.W.3d 193 (Tex.
2002) (orig. proceeding). Johnson, 290 S.W.3d at 888 (“While trial courts have some discretion as to the
timing of an appraisal. they have no discretion to ignore a valid appraisal clause entirely.")_; Vaugtiard
Uudernv'i'rers i’n.r. Co. v. Smr't}i, 999 S.W.Zd 448._ 449 (Tex. App.-Amaril|o 1999. no pct.) (mandamus

will issue against a failure to order an appraisal in the proper circumstances). An appraisal clause binds

15.

Case 3:19-cV-00098 Document 1-3 Filed on 03/08/19 in TXSD Page 9 of 29

the parties to have the extent or amount of the loss determined in a particular way. .)"o}m.\'on. 290 S.W.3d at

895.

.Thc appraisal clause is thus mandatory and non-revocable and is specifically enforceable by either party.

See. e.g., Standard Fire fns. Co. v. F'raiman. 514 S.W.Zd 343, 344-46 ('l`ex. Civ. App._l~louston [l4lh
Dist] 19?4, no writ) (holding that an insured can enforce the appraisal provision against an unwilling
insurer): Laa.s' v. Sra!e Farm Mur. las. Co.. 2000 WL l 12528?_. at *4-5 (Tex. App._l~louston [l4lh Dist]
2000. pet. denied) (holding the trial court has power to appoint an umpire when the parties` appointed

appraisers fail to do so).

. ln A!fs!are, tile Texas Supreme Court explained that denying appraisal vitiates the insurer‘s ability to

defend against a breach of contract claim because appraisal goes to the heart ofsueh a claim. Al!.rtate, 85
S.W.3d at 196. Aecording|y` the AHsrare Court granted mandamus relief when the trial court denied a
motion to compel appraisal. finding that the denial constituted an abuse of discretion and that the insurer

lacked an adequate remedy by appeal.

. The appraisal clause is a condition precedent to coverage for damages under properly insurance policies.

Sra!e Farm v. Johnson_. 290 S.W.3d 886_. 894 (Tcx- 2009) (“...appraisal is intended to take place before
suit is liled; [the Texas Supreme Court] and others have held that it is a condition precedent to suit."`). The
Policy contains provisions that specifically condition coverage actions on compliance by the insured with
policy-conditions such as the appraisal clause.

Pursuant lo the appraisal clause and the suit against us clausc. compliance with the appraisal process is a
condition precedent to coverage and to the validity of Plaintiff"s suit against Defendant. Either party can
invoke appraisal. Both parties arc bound by that invocation. Whether appraisal begins before or during
litigation. the lawsuit must be abated. Woodwara' v. Li`bcrty Mur. la.s'. Co.. No. 3:09- CV-0228-G. 20l0
WL 1186323 *3 (N.D. Tex. Mar. 26, 2010). "When one party to an insurance contract properly invokes
the contract's appraisal clause a court should exercise its discretion to stay the suit pending completion
of the appraisal." Woodward, 2010 WL l 186323 al *3; see also fn re Slavonic Mnt. Ft`)'e fn.';. Ass'n. 308

S.W.3d 556, 565 ('l`ex. App.-»l'louston [l4lh Disl.] 2010, no pet.) ("[a] remedy to enforce a condition

18.

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 10 of 29

precedent in its policy is abatement of thc case"); see also Um`!en' Nerrmlogy. P A v. t"[ur{/i)m' L!o_r'd's ln.s‘.
Co.. No. 1'1-10-4248, 2012 WL 42341? (S.D. Tex. I~`eb. 8, 2012) (abating case while the appraisal goes
forward); Rr`ee v. Certain Underwrt`ters at L!oyd.s‘, Civ. A. No. 1'1-10-4660, 201 1 WL 240421 (S.D. Tcx.
.lan. 21. 201 1)(abating case until appraisal process is compiete). 'I`hcre is no legal, contractual or case law

support for an attempt to avoid the appraisal process

. lfeither party fails to comply with the appraisal clause_. P|aintiffeannot recover under the Policy. Furthcr,

because the respective appraisal clauses are binding upon the respective parties, there can be no breach of
contract action for failure to pay amounts in excess of the award. Sco!fr`sl't Urtr'on & Natiottal' !ns. Co. v.
Cfrlttqtt, 8 S.W. 630_. 632 (Tex. 1888); Wrtterln'ff Cos. le. v. Great American A.rsm‘attcc Co.` 2006 WL
6965??, slip op. at *2 (S-D. Tex. March 16, 2006)_; Bt'ownfow v. Urtr`t’ed Starc.\' Art!omobt'le A.s'.s‘ 'n, 2005
WL 608252 (Tex. App._CorpuS Christi 2005, pct. denied); Bt'e.s'hears v. Srate Farm Lfoyds. 155 S.W.$d
340. 344 (Tex. App._Corpus Christi 2004. pet. denied); Provt‘dence Ll'qu.s' !tts. Co. v. Cr;vstal Cr'{v hidep.

Sch. Di.r£._. 8'?'? S.W.2d 872, 878 (Tex. App._San Antonio 1994, no writ).

. The combination of the appraisal clause and the “suit against us" clause entitles either party to abatement

of the insured`s action until the completion of the appraisal. Varrgnard Undenvrr'ters Ins. Co. v. Snn'rlt,
999 S.W.2d 448, 449 (Tex- App.r~Amaril|o 1999, no pet) (the appraisal and no action clauses of the
policy are unambiguous and enforceable and the insureds could not sue before they complied with the
appraisal clause).

The Policy provides a specific mechanism for resolution of disputes about thc amount of loss. That
mechanism is appraisal, and it is binding on all parties. As discussed by the courts in Wazerhr‘!l.
Br'ownlow, and Breshears. srrpra, if Defendant complies with the appraisal award. there can be no breach
of contract, making Plaintilf's suit unnecessary Therefore, abatement of any further proceedings in this
lawsuit pending completion of the appraisal process promotes judicial efficiency. See Slnvmn'c. 308
S.W.3d at 565; see also Burler v Prop. & Ca.s‘. las. Co. oerrrr/i)rd, Civ. A. No l-l-10-3613. 2011 WL
2124965 (S.D. Tcx. .lune 3. 201 l)(holding that abatement of the ease pending appraisal is appropriate and

"in the interest of the efficient and inexpensive administration of justice").

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 11 of 29

IX.
DAMAGES AND PRAYER
19. WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complains of Defendant and prays that
Defendant be cited to appear and answer and that on a final trial on the merits, Plainliff recover from
Defendant the following:
a. Actual damages that Plaintiff has suffered as a result of Defendant refusing to participate in
appraisal;
b. Actual damages and benefit of the bargain from Defendant`s refusal to pay proper policy bcneftts;
c. Attorney fees that Plaintiff has incurred as a result of Defendant refusing to participate in appraisal;
and
d. A court order requiring Defendant to participate in appraisal
X.
RESERVAT|ON OF RIGHTS 'I`O APPRAISAL PROCE§
20. P|aintiff has invoked appraisal prior to filing this |awsuit.
21. Furthcrmore. by filing this Petition P|aintiffagain invokes appraisal and renews its requests for appraisal
as further needed and maintains its rights to the appraisal process.
22. Plainliff specifically reserve any rights to changc_. supplement. amcnd, and add or remove disputed items
to present to the Appraisal Panel as these items are discovered during the appraisal process.
23. lIt the event the appraisers are unable to select an umpire during the time period allotted, Defendant is
formally given notice that P|aintiff intends to ask this Court to select an independent umpire.
24. Defendant is given notice that this lawsuit is filed without any intent to waive any appraisal rights because
this lawsuit is not relating the arttounr of loss.
25. Morc specifically, this is a lawsuit brought to prevent Defendant from continuing in its attempts to avoid
participation in the appraisal process.
26. P|aintiff reserves all rights to seek any attorney fees and actual damages that Plaintiff incurred for having

this Court compel the appraisal process.

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 12 of 29

Xl.
PLAINTIFF MAKES 194 RMSTS TO DEFENDANT
2?. P|aintiff makes 194.2 requests to Defendant.
28. |n addition to the content subject to disclosure under Rulc 194.2. P|aintit`f requests disclosure of all
doeuments, electronic in formation, and tangible items that the Defendant has in its possession, custody. or

control and may use to support Defendant’s claims or defenses.

Respectfu|ly Submitted,

DICK LAW FIRM, PLLC

 

Eric B. Dick._LL.M.
TBN: 240643 |6

FIN: 1082959

Dick Law Firm, PLLC
3?01 Brookwoods Drivc
Houston, Texas ??092
(832) 207-200'}' Offtcc
(7|3) 893-6931 Facsimile
www.dicklawfinn.com
cric@dieklawfimt.com
ATTORNEY FOR PLAINTIFF

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 13 of 29

EXHIBI'I` “A”
PLAINTIFF’S Fl RST SET OF INTERROGATORIES

l.
DEFINI'I`IONS:

l. “You" or "‘Your" means the party responding to these requests

2. “The Poliey" means thc insurance policy that is thc basis of claims made against
Defendant in this lawsuit.

3. “Your Counsel" means the attorney or attorneys who are representing or have represented
you either with regard to the claim or in this lawsuit.

4. The Claim” means the insurance claim made the basis of the breach of contract claim
made against Defendant in this lawsuit.

5. "Written Communication" means the conveyance of information by a writing, whether by
letters, c-mails. memoranda, handwritten notes and/for faxes.

6. "Documcnt" means letters, words or numbers or their equivalent, set down by
handwriting, typewriting` printing, photostating` photographing, magnetic or electronic
impulsc, mechanical or electronic recording, or other form of data compilation See Tcxas
Rule of Evidence 100 | (a). "Document” specifically includes information that exists in
electronic or magnetic form.

?. “Witncss Statement” means the statement of any person with knowledge of relevant
facts, regardless of when the statement was madc, and is a (1) written statement signed or
otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
mechanical, electrical, or other type of recording ofa witness’s oral statement, or any
substantially verbatim transcript of such recording See Texas Rule ofCivil Procedure
l92.3(h)_

8. “Date" means the exact date, month.and ycar, if ascertainable or, if not, the best
available approximation.

ll.
lNS'fRUC'I`lONS:

1. You are requested to produce photographs, video recordings and audio recordings that were
created or stored' electron ical l y.

2. Pursuant to Rule l96.4t you arc requested to produce electronic or magnetic data responsive to
the Requests for Produetion below in tiffor pdf searchablc format, including email, instant
message and pdf forms of the documents.

Case 3:19-cV-00098 Document 1-3 Filed on 03/08/19 in TXSD Page 14 of 29

lll.
lNTERROGATORlES

identify the persons involved in the investigation and handling of Plaintil` t` s claim |`or
insurance benefits arising from the claim subject of this suit, and include a brief
description ot` the involvement of` each person identitied. their employer_. and the date(s)
ot` such involvcrnent.

ANSWER:

2. lt` you performed any investigative steps in addition to what is reflected in the claims file1
please generally describe those investigative steps conducted by you or any of your
representatives with respect to the facts surrounding the circumstances ot`thc subject loss.
ldentif` y the persons involved in each step.

ANSWER:
3. ldentil`y by date. author, and result the reports generated as a result ol` your investigation.
ANSWER:

4. State the following concerning notice of claim and timing of`payment:

a. The date and manner in which you received notice of the claim

b. The date and manner in which you acknowledged receipt of the claim

c. The date and manner in which you commenced investigation of the claim

d. The date and manner in which you requested from the claimant all items, statements,
and forms that you reasonably believed_. at the time, would be required from the claimant
e. The date and manner in which you notified the claimant in writing ot`the acceptance or
rejection of the claim

ANSWER:

5.

Identify by datc. amount and reason. the insurance payments made by you to the Plaintil`l`.

ANSWER;

6.

l-Ias Plaintil`l"s claim for insurance benefits been rejected or denied'? lf` so, state the
reasons l`or denying the claim.

ANSWER:

T. Do you contend that appraisal is improper in this matter?

ANSWER:

8. Do you contend that the l’laintit"i` has properly invoked appraisal?

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 15 of 29

9. Do you contend that Defendant should not communicate to any umpire er ;)arte?
ANSWER:

10. What relationship do you have, if any. with any umpire that you or your appraiser has
suggestcd?

ANSWER:

l l. What relationship do you -have, ii`any` ofthe umpire selected or appointed in this
appraisa|?

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 16 of 29

EXHIBIT “B”
PLAINT!FF’S FI R_ST SET OF REOUESTS FOR PRODUCTION

I.
DEI"`INITIONS:

l. `“You" or “Your” means the party responding to these requests

2. "The Policy"` means the insurance policy that is the basis of claims made against
Defendant in this lawsuil.

3. “Your Counscl" means the attorney or attorneys who are representing or have represented
you either with regard to the claim or in this lawsuit.

4. The Claim" means the insurance claim made the basis of the breach of` contract claim
made against Defendant in this lawsuit.

5. “Written Communication" means the conveyance ofint`ormation by a writing, whether by
letters, e-mails` memoranda, handwritten notes andfor l`axes.

6. "Documcnt" means lcttcrs, words or numbers or their equivalent. set down by
handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
impulse. mechanical or electronic recording, or other form ol` data compilation. See Texas
Ru|c 0|` Evidence lOOl(a). “Documcnt“ specifically includes information that exists in
electronic or magnetic form.

?. “Witness Statement” means the statement of any person with knowledge of relevant
l`acts, regardless of when the statement was made, and is a (l) written statement signed or
otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
mechanical` electrical, or other type ot` recording ot`a witness’s oral statement, or any
substantially verbatim transcript of such recording See Texas Rule of Civil Proccdure
l92.3(h).

8. "Date" means the exact date, month and year` il` ascertainable or, it`not, the best
available approximation

Il.
INS'I`RUCTIONS:

l. You are requested to produce photographs, video recordings and audio recordings that
were created or stored electronically.

2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
responsive to the Requests for Production below in tiff or pdf scarchable t`ormat,
including email_. instant message and pdf I`orms of the documents.

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 17 of 29

Pnonucrron mtorocoL nscArlNG 'ro
ELECTRONICAI_.LY sronr;t) ns ronM_.»t'rroN
test A'r'rsnn,\wr To mscovenv nsouesrs 'ro DEFENI)ANT)

l. “lnl`ormation items" as used herein encompasses individual documents and records
(including associated metadata) whether on paper or film, as discrete "filcs" stored
electronically, optical|y, or magnetical|y or as a record within a database. archive. or
container flle. The term should be read broadly to include e-mails. messaging. word
processed documents. digital presentations, and spreadsheets.

2. Consistenl with Texas Ruie of Civil Procedure 196.4, responsive electronically stored
information (ESI) has been requested by P|aintif`t` in its native fonn; that is, in the form in
which the information was customarily creatcd, uscd, and stored by the native application
employed by the producing party in the ordinary course of business. The producing party
shall not produce in a format not requested and later assert that production as a basis of
not producing in thc requested forrnat, except upon agreement by the parties prior to
production or ordered by thc Court. The parties are reminded ofthcit‘ obligation to confer
and to make reasonable ell`orts to resolve disputes regarding production without court
intervention See la re Weekiy l'!ome.s', L.P., 295 S.W.3d 309 (Tcx.ZOO‘-)); 'l`EX. R. ClV.
P. 192.4(b).

3. lfit is infeasible or unduly burdensome to produce an item of responsive l-IS| in its native
form1 it may be produced in an agreed-upon near-native form: that is. in a form in which
the item can be imported into the naiive application without a material loss of conlent,
structure, or functionality as compared to the native form. Static image production
formats serve as near-alternatives only for information items that are nativer static
images (i.e.. photographs and scans_). Any and all agreements between the parties on a
non-native form of production shall occur prior to initial production and the agreements
shall be in writing. If no agreement can be made between thc pat'ti_cs, consistent with
Tcxas Rule of Civi| Procedure 196.4. Defendant(s) will object and file with the Court
evidence that production in native or near-native form is unduly burdensome or requires
extraordinary steps. ln the event the Court determines that production in native or near-
native format is infeasiblc, production shall bc lnadc in accordance with the instruction of
this Protocol. '

4. The table below supplies examples or agreed-upon native or near-native forms in which
specific types of` ESI should be produced:

 

 

 

 

 

 

 

Source ESI Native or Ncar Native Form or Forms Sought
Microsof`t Word documents .DOC. .DOCX

Microsoli Excel Spreadsheets .XLS, .XLSX

Microsoft`Powchoint

Prescntatiolts _ .PP'I`, .PPTX

Microsoft Access Databascs .MDB. .ACCDB

Worchrfect Documents .WPD

 

Adobe Acrobat Documents .PDF

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 18 of 29

 

Photogr_aphs .JPG, .PDF
E-mail Mcssages should he produced in a form or forms that
readily __s_up_port import into standard e-mail client

 

 

programs; that is, the form of production should adhere
10

 

the conventions set out in RFC 5322 (the interact e-rnail

 

standard). For Mierosoft Exchangc or Outlook

 

messagi_ng, .PST format will sullice. Sing|e messag§_

 

 

production formats like .MSG or .EML may be

 

fumished_. if source foldcring data is preserved and

 

produced. For Lotus Notes mail. furnish .NSF files or
convert to .PST. If your workf|ow requires that
attachments bc extracted and produced separately from
transmitting mcssagcs, attachments should be produced
in their native forms with parentfchild relationships to
the

message and containcr(s) preserved and produced in a
delimited text frie.

 

5. Abscnt the showing of need, a party shall only produce reports from databases that can be
generated in the ordinary course of business (i.e., without specialized programming
skil|s)_. and these shall be produced in a delimited electronic format preserving field and
record structures and names. The parties will meet and confer prior to initial production
regarding programming database productions as necessary.

6. lnfonnation items that are paper documents-or that require redaction shall be produced in
static image formats, e.g., single-page .TIF or multipage .PDF images. lf an information
item contains color, the producing party shall not produce the item in a form that does not
display color. The full content of each document will be extracted by optical character
recognition (OCR) or other suitable method to a searchab|e text file produced with the
corresponding page image(s) or embedded within the image filc.

'r`. Parties shall take reasonable steps to ensure that text extraction methods produce usable,
accuratc. and complete scarchable text.

S. lndividual information items requiring redaction shall (as feasiblc) be redacted natively
or produced in .PDF format and redacted using the Adobe Acrobat redaction feature.
Redactions shall not be accomplished in a manner that serves to downgrade the ability to
electronically search the unredacted portions of the item. To the extent a producing party
asserts that production in .PDF format and redaction using the Adobe Acrobat redaction
feature is unfeasible, the parties arc directed to confer in an attempt to resolve any dispute
without Court intervention. lf the dispute cannot be resolved between the parties. the
manner of production can be brought before the Court consistent with TEX. R. ClV. P.

196.4.

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 19 of 29

9. Upon a showing of need, a producing party shall make a reasonable effort to locate and
produce the native counterpart(s) of any .PDF or .TIF document produced. The parties
agree to meet and confer prior to initial production regarding production of any such
documents. This provision shall not serve to require a producing party to reveal redacted
coman

lO. Except as Set out in this Protocol. a party need not produce identical information items in
more than one form and shall globa|ly dc-duplicate identical items across custodians
using each document`s unique MDS hash value. The content_. metadata, and utility of` an
information item shall all be considered in determining whether information items are
identical, and items reflecting different information shall not be deemed identical.

Il. Production should be made using appropriate electronic media of the producing party's
choosing provided that the production media chosen not impose undue burden or expense
upon a recipient All productions should be cncrypted for transmission to the receiving
party. The producing party shall, contemporaneously with production, supply decryption
credentials and passwords to the receiving party for all items produced in an cncrypted or
password-protected form.

12. Each infomation item produced shall be identified by naming thc item to correspond to a
Bates identifier according to the following protocol:

o The first four (4) characters of the filename will reflect a unique alphanumeric
designation identifying thc party making thc production

o The next nine (9) characters will be a unique, consecutive numen`c value assigned
to the time by the producing party. 'l`his value shall be padded with leading zeros
as needed to preserve its length

o 'llte final five (5) characters are reserved to a sequence beginning with an
underscorc(_) followed by a four digit number reflecting pagination of the item
when printed to a paper or converted to an image format for use in proceedings or
when attached as exhibits to pleadings

¢ By way of example, a Microsofi Word document produced by Joe .lohnson in its
native form might be named: JJSN000000123.d0cx. Were the document printed
out for use in deposition, page six of the printed item must be embossed with the
unique identifierJJSN000000123M0006.

l3. |nformation items designated Conlidential may_. at the Producing Party’s option:

o Bc separater produced on electronic production media prominently labeled
confidential to comply with a Protective Order, if applicable

¢ When any item so designated is convened to a printed format for any reason or

Case 3:19-eV-OOO98 Doeument 1-3 Filed on 03/08/19 in TXSD Page 20 of 29

imaged format for usc in any submission or proceeding, the printout or page
image shall bear be labeled confidential on each page in a clear and conspicuous
manner, but not so as to obscure content.

14. Producing party shall furnish a delimited load file supplying the metadata field values
listed below |`or each information item produced (to the extent the values exist and as
applicab|e)

FIELD

BeginBates

EndBates

BeginAttach
EndAttach
Custodian/Souree
Source File Narne
Souree File Path
From!Author

To

CC

BCC

Date Sent

Time Sent
Subjectr'Tille

Last Modilied Date
Last Modilied Time
Document 'I`ype
Rcdacted Flag (yesfno)
Hidden Content!Embedded Objccts Flag (yesfno)

Confidential flag (yesfno)

Case 3:19-eV-OOO98 Doeument 1-3 Filed on 03/08/19 in TXSD Page 21 of 29

MDSHash value
flash De-Dup|ieated lnstances (by full path)

l5. Each production should include a cross-reference load file that correlates the various
files, images. metadata field values and searchable text produccd.

16. Parties shall respond to each request for production by listing the Bates numbers)'ranges
or responsive documents produced. and where an information item responsive to these
discovery requests has been withheld or redacted on a claim that it is privileged, the
producing party shall furnish a privilege log in accordance with Texas Rule of Civil
l’roeedure 193.3.

Ill.
REOUES'I` FOR PRODUC'I`ION OF DOCUMEN'I`S

l. The claim files from the homc, regional, local offices. and third party adjusters!adj usting firms
regarding the claim that is the subject of this mattcr, including copies of the file jackets. “lield"
files and notes, and drafts of documents contained in thc tilc.

RESPONSE:

2. lf you seek to recover attorney’s fees in this lawsuit, please produce your attomcy fec
agreement, your attorney fee statements and invoices, any time-keeping records kept by you or
your attomey, and your checks for payment of attorney`s fees or expenses

RESPONSE:

3. The underwriting files referring or relating in any way to the policy at issue in this action,
including the file folders in which the underwriting documents are kept and drafts of all
documents in the file.

RESPONSE:
4. A certified copy ofthe insurance policy pertaining to the claims involved.in this suit.
RESPONSE:

5. For the last two ycars, your written procedures or policies (including document(s) maintained
in electronic form) that pertain to the handling of claims in Texas.

RESPONSE:
6. Contracts between you and the appraiser hired by you in this matter.

RESPONSE:

Case 3:19-eV-OOO98 Doeument 1-3 Filed on 03/08/19 in TXSD Page 22 of 29

1 The emails, instant messagcs, and internal correspondence pertaining to Plaintiff’s underlying
claim.

RESPONSE:

8. The Plaintiff’s file from the office oftheir insurance agent.

RESPONSE:

9. The documents reflecting reserves applied to the subject claim.

RESPONSE:

lO. For the past three years, the portions of the personnel file of the adjustcr(s) involved in
handling Plaintiff’s claim that pertain to disciplinary actions associated with claims handling,
and performance under a bonus or incentive plan.

RESPONSE:

II. For the last three years, the managerial bonus or incentive plan for managers responsible for
claims

RESPONSE:

l2. The Complaint Log required to be kept by you for complaints in Texas filed over the past
three years.

RESPONSE:

l3. As relating to this underlying lawsuit, produce the responses, including all documents you
have received, to all requests you have made for Deposition by Written Questions.

RESPONSE:

l4. I.f` you arc requesting Plaintiff pay for your costs andfor expenses incurred as a result of` this
|itigation, produce all invoices, statements_. payment vouchers_. payment records, cheeks, and
proof of payment of` all costs andfor expenses that you are claiming Plaintif f should be
responsible for.

RESPONSE:

15. Your preferred umpire list.

RESPONSE:

Case 3:19-eV-OOO98 Doeument 1-3 Filed on 03/08/19 in TXSD Page 23 of 29

EXHIB|T “C”
&A|NTIFF’S FIRST SET OF REOUESTS FOR ADMISSION

l.
DEFINI'|`IONS:

l. "You" or "‘t'our” means the party responding to these requests

2. “The Policy” means the insurance policy that is the basis of claims made against
DEFENDANT in this lawsuit-

3. “lnsured Location" means the real property at the location described in the Poliey declarations

4. "Dwelling" means the dwelling located at the lnsured Location at the time of the claim subject
of this suit.

5_ “Othcr Struetures" means any structures located at the lnsured Location during the claim
Sub_jecl ofthis suit that are set apart from the Dwelling by a clear space, including those
connected only by a fence, utility linc, or similar connection

6. "Other Damagcs" means debris removal. temporary repairs. tree and shrub removal, personal
property removal and storage, loss of use and additional living expenses

?. "Personal Property" means any or all of the personal property and business personal property
that is the subject of the claims made against DEFENDANT in this lawsuit.

8. “Your Counse|" means the attorney or attorneys who are representing or have represented you
either with regard to the claim or in this lawsuit.

9. `“The C|aim“ means the insurance claim made the basis ofthe breach of contract claim made
against DEFENDANT in this lawsuit.

10. "Writtcn Communication” means the conveyance of information by a writing, whether by
letters, e-mails, memoranda, handwritten notes and/or faxes.

l l. "Documcnt" means letters, words or numbers or their equivalent, set down by handwriting

typewriting, printing, photostating, photographing magnetic or electronic impulse. mechanical

or electronic recording, or other form of data compilation See Texas Rulc of lividence l(ltl l (a).
“Document” specifically includes information that exists in electronic or magnetic fomr.

12. “Witness Statement" means the statement of any person with knowledge of relevant facts.
regardless of when the statement was made, and is a (l) written statement signed or otherwise
adopted or approved in writing by the person making it, or (2) a stenographic, meehanical_,
electrical, or other type of recording of a witness’s oral statement, or any substantially verbatim
transcript of such recording See Texas Rule of Civi| Proeedure l92.3(h).

Case 3:19-eV-OOO98 Doeument 1-3 Filed on 03/08/19 in TXSD Page 24 of 29

13. “Datc" means the exact date, month and year, if ascertainablc, or, if not. the best available
approximation

ll.
lNSTRUCTlONS:

PLAINTIFF serves these requests for admissions on DEFENDANT, as allowed by Texas
Rule ofCivil Procedure 198.

REQUESTS FI(;IR ADMISS|ON
I. PLAINTIFF has invoked the appraisal.
ANSWER:
2. DEFENDANT has a preferred list of umpires.
ANSWER;
3. PLAINTIFF has not waived its rights to appraisal.
ANSWER:
4. DEFENDANT has refused to participate in appraisal.
ANSWER:
5. PLA|N'l`ll~`F has demanded appraisal prior to filing this lawsuit.
ANSWER:
6. The insurance policy at issue has an appraisal provision.
ANSWER:
',". DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT’S attorney fees.
ANSWER:

8. I)EFENDANT is not seeking for PLA|NTIFF to pay for DEFENDANT’S costs
associated with this lawsuit'.

ANSWER:

Case 3:19-eV-OOO98 Doeument 1-3 Filed on 03/08/19 in TXSD Page 25 of 29

EXHIB|T “D”
PLA|NTIFF'S DESIGNATION OF EX PERT WI'I`NESSES

NOW COM|£S Plaintiffwho files this, its Designation of Expert Witnesses_. and designates the following
expert witnesses. one or more of whom may testify at trial:

I.
Plaintiff may call the following experts who are is retained:

l. l:`.rie Dick, LL.M.
DICK LAW F[RM, PLLC
3701 Brookwoods Dr.
l~louston. Texas 77092
(832) 207-2007
(?13`) 893-6931 Fax

'l`he above attorneys may be called by plaintiff to testify as an expert witness at the trial of this aetion_.
pursuant to Rule 702, Tex. R. livid., on topics of reasonable and necessary attorney’s fees incurred or
recoverable by any party to this lawsuit. Such expert is familiar with the average and reasonable attomey
fees usually and customarily charged by attorneys in various Texas Counties for the handling of similar
elaims. The expert identified are aware of the various necessary efforts expended in prosecuting this suit on
behalf of plaintiff, and the reasonable charges therefore, and are expected to testify that the attorney’s fees
incurred by plaintiff in its pursuit of this matter are reasonable and necessary. and that the attomcy’s fees
incurred by defendant may not be reasonable or nccessary.

lnformation regarding Eric Dick:

College: Tholnas M. Cooley

Degrec: .luris Doctorate
Distinetions: Cum Laude

College: University of Alabama
Degree: Masters of Laws and Lctters

Notablc information: |ntemed for Miehigan’s Attorney Gencral in the Tobacco and Special L.itigation
Division and worked on the Master Settlement Agreetnent which is the largest civil settlement in Uniled
Statcs history. Namcd by Super Lawyers as a Rising Star. Elected as Harris County Depaltment of
Education 'I`rustee. Eleeted as Vice President of the Board`for Harris County Department of Edueation.

Mr Diek’s report and resume, if not attached. will be provided to Defendant and are incorporated by
reference

The mental impressions and opinions are that fees and costs associated with this litigation are reasonablc.
necessary and customary in this county and surrounding counties. A reasonable fee to be charged in this
case is $450.00 per hour in consideration with several factors, ineluding:

o The nature and complexity of the casc:
o The nature of the services provided by eounscl;

Case 3:19-eV-OOO98 Doeument 1-3 Filed on 03/08/19 in TXSD Page 26 of 29

0 The time required for lrial;
'l`he amount of money iiivolvcd;
The client‘s interest that is at stake;
The responsibility imposed on counscl;
The skill and expertise involved; and
'I`hose matters enumerated in State Bar Ru|e l.U4(b) ( l )-(8). which are:
0 The time and labor requircd, the novelty and difficulty ofthe questions presented and thc
skill required to perform the legal services properly;
0 The likelihood, if apparent to the client, that acceptance ofthe particular employment will
preclude other employment by the lawyer;
'l`he fee customarily charged in the locality for similar legal services;
The amount involved and the results obtained;
The time limitations imposed by the client or the eireumstances;
o The nature and length of the professional relationship with the client;
¢ 'I`lie cxpcrienee. reputation and ability of the lawyer or lawyers performing the serviee_

000

Plaintiff reserves the right to supplement this designation funher within the time limitations imposed by thc
Court and/or by any alterations of same by subsequent Court order and!or by agreement ofthe parties and)'or
pursuant to the Texas Rules of Civil Procediire and!or the Texas Ru|cs of Evidence.

l’laintit`f reserves the right to withdraw the designation of any expert witness and to aver positively that such
previously designated expert will not be called as an expert witness at trial and to re-designate same as a
consulting expert. who cannot be called by opposing counsel.

IV.

l’laintiff reserves the right to elicit by cross-examination the opinion testimony of experts designated and called
by other parties to this suit.

V.
Plaintiff reserves the right to call undesignatcd expeit witnesses for rebuttal or impeachment, whose identities
and testimony cannot reasonably bc foreseen until Defendants have named their experts or presented its evidence

at trial.

Vl.

Plainti ff reserves the right to elicit any expert testimony andi'or lay opinion testimony that would assist thejury in
determining material issues of fact and that would not violate the Texas Rules ofCivil Proccdure andfor the

'I`exas Rules of Evidence.

Vl l.

Case 3:19-cV-00098 Document 1-3 Filed on 03/08/19 in TXSD Page 27 of 29

l’laintil`i` hereby designates and may call to testify as adverse witnesses any and all witnesses designated by
Defendants hereto and any and all expert Witnesses designated by any party, whether or not such person or entity
is still a party hereto at the time ol`trial.

Vlll.

I’laintii`t" reserves all additional rights he may have-with regard to expert witnesses and testimony under the Texas
Rules of Civil Procedure, the Texas Rules of` Evidence. statutcs, case law, any orders issued by this Court or
leave granted therefrom

Rcspeclt`ully Submilted_.

 

lirie Dick, LLM

TBN: 24064316

DICK LAW FlRM, PLLC
3701 Brookwoods Dr.
l~louston` Texas 77092
(832) 207-2007 Telephone
(')'13) 893-6931 Faesimi|e
eric@dicklawf'tmt.com

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 28 of 29

CAUSE NO_cv-ooszws
RON’“‘” MASON’ § m 'rHt~: counrv clvtL Couar
P.'ctinr._"[],` §
v' § A'r LAw NUMBER
EVANSTON INSURANCE COMI,ANY § Ga|veston County - County Court at Law No. 2

Defettdmtts. § GALVESTON COUN'I`Y, TEXAS
EXHIBIT E
COMF.S NOW Plaintiff by and through hisfhcr attorney, who stipulates as follows:

l. The total sum or value in controversy in this cause of action does not exceed
$15,000.00 exclusive ol` interest and costs.

2. The total damages sought by the Plaintill" in this cause of` action does not exceed
$?5.000.00 exclusive ol` interest and costs.

3. Neither P|aintil`l` nor hisfher attorney will accept an amount that exceeds 575.000.00
exclusive ol` interest and costs.

4. Ncither Plaintil`f` of his)'her attorney will amend his!her petition after one year to plead
an amount in controversy in excess of 3?5,000.00, exclusive of interest and costs.

5. Neither Plaintil`f` nor his!her attorney will authorize anyone on his/her behalf or
hisfher future heirs and!or assigns. to make such an amendment.

6. Plaintil`l`and hisfher attorney understand and agree that Plaintil`l"s recovery is limited
to an amount less than $?5,000.00 exclusive of` interest and costs.

Signed on February 9, 2018

DICK LAW FIRM, PLLC

 

Case 3:19-cV-OOO98 Document 1-3 Filed on 03/08/19 in TXSD Page 29 of 29

Eric B. Dick. LL.M.

TBN: 24064316

FlN: |082959

DICK LAW FIRM, PLLC

3?01 Brookwoods Drivc
Houston, Texas ??092

(332) 20a-zant Ofncc

(713) 893-693} Facsimile
www.dicklawl'lnn.com
ATTORNEY FOR PLAINTIFF

